Per- Curiam.
The police justice having refused to entertain a complaint made by one Darling, purporting to be made under section 17 of chapter 230 (§ 7190) of the Compiled Laws, against one Hurst for a fraudulent disposal of real estate, a motion is now made for a mandamus to compel him to act upon it.
That section, in our opinion, only applies to a disposal of such property as is capable of removal and concealment. It makes the receiver equally guilty with the person making the transfer, and only applies to such property as may be thus received. Real estate can never be placed beyond the power of levy, and any question of fraud can be easily determined. But personal property may be placed where it cannot be found or levied on, and in such a case creditor may have no adequate remedy. The statute must be construed so as to give force to all its conditions. It cannot be extended to any case not clearly within it, so as to subject parties to criminal prosecution.
In a proceeding before a justice to have a person *225examined for an alleged crime not affecting the public interests, the Attorney General has no duties to perform, and we do not think him a proper relator. His official duties do not reach such preliminary examinations in cases where the crime charged is an offense against individual interests, and not concerning the state or the general security.
Mandamus denied.